 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    CONFEDERATED TRIBES AND
      BANDS OF THE YAKAMA                       NO. 1:18-CV-3110-TOR
 8    NATION, a sovereign federally
      recognized Native Nation,                 ORDER GRANTING PLAINTIFF’S
 9                                              MOTION FOR SUMMARY
                              Plaintiff,        JUDGMENT
10
            v.
11
      KLICKITAT COUNTY, a political
12    subdivision of the State of
      Washington; KLICKITAT COUNTY
13    SHERIFF’S OFFICE, an agency of
      Klickitat County; BOB SONGER, in
14    his official capacity; KLICKITAT
      COUNTY DEPARTMENT OF THE
15    PROSECUTING ATTORNEY, an
      agency of Klickitat County; and
16    DAVID QUESNEL, in his official
      capacity,
17
                              Defendants.
18

19         BEFORE THE COURT is Plaintiff’s Motion for Summary Judgment (ECF

20   No. 21). This matter was heard without oral argument. The Court has reviewed


       ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
       JUDGMENT ~ 1
 1   the record and files therein, and is fully informed. For the reasons discussed

 2   below, Plaintiff’s Motion for Summary Judgment is GRANTED.

 3                                       BACKGROUND

 4            This is an action for declaratory and injunctive relief by Plaintiff

 5   Confederated Tribes and Bands of the Yakama Nation against several Klickitat

 6   County entities and officials, including Klickitat County, Klickitat County

 7   Sheriff’s Office, Klickitat County Sheriff Bob Singer, Klickitat County

 8   Department of the Prosecuting Attorney, and Prosecuting Attorney David Quesnel

 9   (collectively “Defendants”). ECF No. 1. On June 27, 2018, Plaintiff filed a

10   Complaint against Defendants, alleging a violation of the Treaty of 1855 arising

11   from “Defendants’ ultra vires attempts to (a) regulate the sale of fireworks by

12   Yakama Tribal Members on Yakama trust property under [RCW] 70.77 et seq.,

13   and (b) enforce such regulations by threatening to take enforcement and

14   prosecutorial action against Yakama Members who were lawfully selling fireworks

15   on Yakama trust property pursuant to Yakama Nation-issued firework permits.”

16   Id. at ¶¶ 1.1, 6. The dispute between the parties concerns the jurisdiction of

17   Defendants to enforce Washington’s fireworks laws, RCW 70.77 et seq., on tribal

18   lands.

19            On June 27, 2018, Plaintiff filed a motion for a temporary restraining order

20   (“TRO”) and preliminary injunction. ECF No. 3. On June 28, 2018, Defendant


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 2
 1   David Quesnel filed a Notice of Appearance on behalf of all Defendants and an

 2   opposition to the TRO. ECF Nos. 5, 8. On June 28, 2018, after a telephonic

 3   hearing, the Court granted Plaintiff’s motion for a TRO but denied the motion for a

 4   preliminary injunction. ECF No. 10. Pursuant to this Court’s Order, Defendants

 5   were temporarily enjoined from:

 6          taking any action to enforce Chapter 70.77 of the Revised Code of
            Washington against Members of the Yakama Nation within the
 7          boundaries of the Yakama Reservation, upon Tribal Trust Property,
            and upon Tribal Trust Allotments whether or not they are located
 8          within the Reservation, including arresting, detaining, or prosecuting
            any Member of the Yakama Nation for the possession or sale of
 9          fireworks or seizing or confiscating any fireworks or other
            possessions of any Member of the Yakama Nation conducting the sale
10          of fireworks.

11   Id. at 14.

12          On March 5, 2019, Plaintiff filed the instant motion for summary judgment,

13   seeking declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201-2202.

14   ECF No. 21. Specifically, Plaintiff seeks (1) a declaratory judgment that

15   Defendants do not have civil/regulatory jurisdiction to enforce RCW 70.77 et seq.

16   against enrolled Yakama Members on trust allotments outside the Yakama

17   Reservation, and (2) a permanent injunction enjoining Defendants from exercising

18   civil/regulatory jurisdiction over enrolled Yakama Members selling fireworks on

19   trust allotments outside the Yakama Reservation. Id. at 4. Defendants responded

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 3
 1   to Plaintiff’s motion on March 25, 2019. ECF No. 23. Defendants seek summary

 2   judgment in their favor. See id. at 13-14.

 3                                         FACTS

 4         The following facts are drawn from Plaintiff’s Complaint (ECF No. 1) and

 5   Statement of Material Facts (ECF No. 22), and are accepted as true for purposes of

 6   the instant motion. 1 The Yakama Nation is a federally recognized Indian Tribe

 7   with inherent sovereign and Treaty-reserved rights pursuant to the Treaty of 1855,

 8   12 Stat. 951 (1859). ECF No. 1 at ¶ 5.1. Under the Treaty of 1855, the Yakama

 9   Nation reserved its inherent sovereign jurisdiction over its enrolled Members and

10   its land both within and beyond the exterior boundaries of the Yakama

11   Reservation, including off-Reservation trust allotments (“Yakama Trust

12   Allotments”) held by the United States on behalf of Yakama Nation and Yakama

13   Members. Id. at ¶¶ 5.1-5.2. The Yakama Nation exercises civil regulatory

14   jurisdiction over its Members’ actions and over actions taken on Yakama Trust

15   Allotments. Id. at ¶ 5.3.

16         In regards to fireworks, Yakama Nation has adopted and enforces Yakama

17   laws, regulations, and a permitting regime to regulate Yakama Members’ retail sale

18
     1
19         Defendants concede that there are no material facts in dispute in this case.

20   See ECF No. 23-1.



         ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
         JUDGMENT ~ 4
 1   of fireworks within the Yakama Reservation and on Yakama Trust Allotments. Id.

 2   at ¶ 5.4. In the instant case, Yakama Nation issued firework permits to five

 3   Yakama Members—Bernice Jim, Emily Charpentier, Selina Beard, Victoria Jim,

 4   and Nora Kahclamat—authorizing the retail sale of fireworks on specified Yakama

 5   Trust Allotments outside the exterior boundaries of the Yakama Reservation. ECF

 6   No. 22 at 4, ¶ 3. The permits were valid from June 11, 2018 through July 5, 2018.

 7   Id.

 8           On June 26, 2018, Defendant Sheriff Bob Songer issued “cease and desist”

 9   notices to the five Yakama Members selling fireworks on Yakama Trust

10   Allotments, citing RCW 70.77 et seq. ECF No. 1 at ¶ 5.6. The “cease and desist”

11   notices stated, in part, that “[i]t has come to my attention that the sale and transfer

12   of fireworks in violation of state law, RCW 70.77 et al., may be occurring at this

13   site.” ECF No. 22 at 2-4, ¶¶ 4-8.

14           On the morning of June 27, 2018, Yakama Nation’s legal counsel

15   unsuccessfully attempted to contact Defendant Songer by calling the Klickitat

16   County Sheriff’s Office to request that he not take improper ultra vires regulatory

17   or enforcement action against Yakama Members selling fireworks on Yakama

18   Trust Allotments. ECF No. 1 at ¶ 5.9. Yakama Nation then received a phone call

19   from Defendant Prosecuting Attorney David Quesnel who refused Yakama Nation

20   legal counsel’s request for an immediate in person meeting in Goldendale,


           ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
           JUDGMENT ~ 5
 1   Washington. Id. at ¶ 5.10. Plaintiff alleges that Defendant Quesnel stated that the

 2   County intends to continue its regulatory and enforcement efforts against Yakama

 3   Members selling fireworks on Yakama Trust Allotments despite the Yakama

 4   Nation’s objections. Id.

 5         On June 27, 2018, Yakama Nation’s legal counsel transmitted a letter to

 6   Defendant Quesnel demanding that he immediately work with Defendant Songer

 7   to stop any and all harassment of Yakama Members engaged in the lawful sale of

 8   fireworks on Yakama Trust Allotments. Id. at ¶ 5.11.

 9         Plaintiff asserts that Washington’s Fireworks Regulations include an express

10   statement of legislative intent that the regulations are intended to be “regulatory

11   only, and not prohibitory.” ECF No. 1 at ¶ 5.7; RCW § 70.77.111. Plaintiff argues

12   that the United States has not authorized Defendants to exercise civil regulatory

13   jurisdiction over Yakama Members on Yakama Trust Allotments. ECF No. 1 at ¶

14   5.8. Plaintiff alleges that Defendants threaten to arrest Yakama Members and seize

15   Yakama Member-owned personal property in violation of the Yakama Nation’s

16   inherent sovereign and Treaty-reserved rights and jurisdiction, posing an imminent

17   threat of harm to the Yakama Nation and its Members. Id. at ¶ 5.12.

18                                      DISCUSSION

19         Summary judgment may be granted to a moving party who demonstrates

20   that “there is no genuine dispute as to any material fact and the movant is entitled


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 6
 1   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the

 2   initial burden of demonstrating the absence of any genuine issues of material fact.

 3   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The burden then shifts to the

 4   non-moving party to identify specific facts showing there is a genuine issue of

 5   material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

 6   “The mere existence of a scintilla of evidence in support of the plaintiff’s position

 7   will be insufficient; there must be evidence on which the [trier-of-fact] could

 8   reasonably find for the plaintiff.” Id. at 252.

 9         For purposes of summary judgment, a fact is “material” if it might affect the

10   outcome of the suit under the governing law. Id. at 248. A dispute concerning any

11   such fact is “genuine” only where the evidence is such that the trier-of-fact could

12   find in favor of the non-moving party. Id. “[A] party opposing a properly

13   supported motion for summary judgment may not rest upon the mere allegations or

14   denials of his pleading, but must set forth specific facts showing that there is a

15   genuine issue for trial.” Id. (internal quotation marks omitted); see also First Nat’l

16   Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968) (holding that a party

17   is only entitled to proceed to trial if it presents sufficient, probative evidence

18   supporting the claimed factual dispute, rather than resting on mere allegations).

19   Moreover, “[c]onclusory, speculative testimony in affidavits and moving papers is

20   insufficient to raise genuine issues of fact and defeat summary judgment.”


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 7
 1   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). In ruling

 2   upon a summary judgment motion, a court must construe the facts, as well as all

 3   rational inferences therefrom, in the light most favorable to the non-moving party,

 4   Scott v. Harris, 550 U.S. 372, 378 (2007), and only evidence which would be

 5   admissible at trial may be considered, Orr v. Bank of Am., NT & SA, 285 F.3d 764,

 6   773 (9th Cir. 2002).

 7      A. Enforcement of Washington’s Fireworks Laws in Indian Country

 8         The primary issue in this case is whether Defendants may enforce

 9   Washington’s fireworks laws, RCW 70.77 et seq., against Yakama Members on

10   the Yakama Reservation and Yakama Trust Allotments. Defendants contend they

11   have jurisdiction to enforce Washington’s fireworks laws against enrolled Yakama

12   Members on tribal lands under (1) Public Law 280 or, alternatively, (2) the State’s

13   inherent authority to regulate tribal members’ activities within Indian Country

14   when those activities have significant impacts outside Indian Country. ECF No. 23

15   at 2. Plaintiff disagrees, arguing that Defendants lack jurisdiction to enforce

16   Washington’s fireworks laws on the Yakama Reservation and Yakama Trust

17   Allotments based on the rights reserved by the Yakama Nation in the Treaty of

18   1855, the limited scope of civil jurisdiction offered to the State of Washington in

19   Public Law 280, and the Washington State Legislature’s express designation of

20   state fireworks laws as civil/regulatory in nature. ECF No. 21 at 4.


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 8
 1         In the Court’s view, resolution of this case hinges on one central question—

 2   should Washington’s fireworks laws be classified as criminal/prohibitory or

 3   civil/regulatory? For reasons discussed below, the Court concludes that

 4   Washington’s fireworks laws are civil/regulatory rather than criminal/prohibitory

 5   and, therefore, Defendants are without jurisdiction to enforce them against Yakama

 6   Members on the Yakama Reservation and off-reservation trust allotments.

 7         1. Washington State Jurisdiction over Indian Country

 8         “Historically, the power to legislate in both criminal and civil matters

 9   concerning Indians and their acts and conduct upon their reservations lay

10   exclusively with the Congress and the tribes themselves.” Confed. Tribes of the

11   Colville Reservation v. Washington, 938 F.2d 146, 147 (9th Cir. 1991). However,

12   in 1953, Congress enacted Public Law 280 (Pub. L. No. 83-280, 67 Stat. 588

13   (1953)), which required some states and authorized others to assume criminal and

14   civil jurisdiction in Indian Country within a state’s borders. Washington v. Confed.

15   Bands and Tribes of Yakima Indian Nation, 439 U.S. 463, 471-72 (1979). In 1963,

16   Washington passed legislation allowing the State to assume civil and criminal

17   jurisdiction pursuant to Public Law 280 over “Indians and Indian territory,

18   reservations, country, and lands within this state,” with certain limited exceptions.

19   Id. at 475; see RCW 37.12.010.

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 9
 1          Significantly, Congress’s grant of criminal and civil jurisdiction in Public

 2   Law 280 was not coequal. While Congress delegated to the states broad powers

 3   over criminal matters, granting states the right to extend their criminal jurisdiction

 4   over offenses committed on tribal lands, Congress’s “grant of civil jurisdiction was

 5   more limited.” California v. Cabazon Band of Indians, 480 U.S. 202, 207 (1987).

 6   While Public Law 280 grants states “jurisdiction over private civil litigation

 7   involving reservation Indians in state court,” it does not “grant general civil

 8   regulatory authority.” Id. at 208; see Pub. L. 83-280, § 4, 28 U.S.C. § 1360.

 9   Therefore, “when a State seeks to enforce a law within an Indian reservation under

10   the authority of [Public Law 280], it must be determined whether the law is

11   criminal in nature, and thus fully applicable to the reservation . . . , or civil in

12   nature, and applicable only as it may be relevant to private civil litigation in state

13   court.” Cabazon, 480 U.S. at 208. If the state law is classified as

14   criminal/prohibitory, the state possesses jurisdiction to enforce the law in Indian

15   Country; however, if the law is deemed civil/regulatory, the law may not be

16   imposed on tribal lands. Doubts concerning the characterization of a law as

17   civil/regulatory or criminal/prohibitory should be resolved in favor of the Indians

18   to “protect[] Indian sovereignty from state interference.” Colville Reservation, 938

19   F.2d at 149.

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 10
 1         In Cabazon, the Supreme Court outlined the test courts apply today to

 2   determine whether a particular law is civil/regulatory or criminal/prohibitory. 480

 3   U.S. at 209. Focusing on the intent of the state law and the state’s public policy,

 4   the Cabazon court described the civil/regulatory and criminal/prohibitory

 5   distinction as follows:

 6         [I]f the intent of a state law is generally to prohibit certain conduct, it
           falls within [Public Law 280’s] grant of criminal jurisdiction, but if
 7         the state law generally permits the conduct at issue, subject to
           regulation, it must be classified as civil/regulatory and [Public Law
 8         280] does not authorize its enforcement on an Indian reservation. The
           shorthand test is whether the conduct at issue violates the State’s
 9         public policy.

10   Id. The Cabazon court emphasized that a law is not criminal/prohibitory simply

11   because the law is enforceable by criminal as well as civil means. Id. at 211

12   (“[T]hat an otherwise regulatory law is enforceable by criminal as well as civil

13   means does not necessarily convert it into a criminal law within the meaning of

14   Pub. L. 280.”). Thus, to characterize a particular law as either civil/regulatory or

15   criminal/prohibitory, courts look to the nature of the activity and the overall legal

16   context governing the activity. Colville Reservation, 938 F.2d at 148-49.

17         2. Washington’s Fireworks Laws are Civil/Regulatory

18         Washington’s fireworks laws are codified in Chapter 70.77 of the Revised

19   Code of Washington. See RCW 70.77 et seq. Plaintiff contends that the fireworks

20   laws are civil/regulatory, and therefore not enforceable on Yakama trust


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 11
 1   allotments, because the Washington Legislature explicitly declared that the State’s

 2   fireworks are only regulatory in nature. ECF No. 21 at 7; see RCW 70.77.111.

 3   Moreover, Plaintiff argues that while RCW 70.77 includes some criminal

 4   sanctions, that does not automatically make Washington’s firework laws

 5   criminal/prohibitory within the meaning of Public Law 280. Id. at 7-8. In

 6   response, Defendants argue that the “regulatory” label in RCW 70.77.111 is

 7   insufficient to transform an otherwise prohibitory law into a law that is regulatory

 8   in nature. ECF No. 23 at 8. According to Defendants, “the clear focus of the laws

 9   that Plaintiff seeks to enjoin is to prohibit the sale of fireworks except in limited

10   circumstances, placing the statutes in the criminal/prohibitory category.” Id. at 9.

11         Based on the inquiry prescribed in Cabazon, the Court agrees with Plaintiff

12   that Washington’s fireworks laws are properly characterized as civil/regulatory

13   rather than criminal/prohibitory. The statutory history of Washington’s fireworks

14   laws supports Plaintiff’s position that Washington law and public policy do not

15   generally condemn the use and sale of fireworks but rather permit fireworks

16   subject to regulation. Although the use and sale of fireworks was originally

17   prohibited in Washington with limited exceptions, RCW 70.77 has since been

18   amended to permit the legal sale, purchase, and use of fireworks in Washington

19   State. Perhaps most significantly, in 1995, the Washington Legislature added the

20   following section to the fireworks regulations:


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 12
 1         The legislature declares that fireworks, when purchased and used in
           compliance with the laws of the state of Washington, are legal. The
 2         legislature intends that this chapter is regulatory only, and not
           prohibitory.
 3

 4   RCW 70.77.111. In light of the 1995 amendment, the intent of Washington’s

 5   fireworks law could not be clearer: to permit the use and sale of fireworks, subject

 6   to regulation.

 7         Defendants seek to sidestep the Washington Legislature’s explicit statement

 8   of legislative intent, arguing that “the ‘regulatory’ label in RCW 70.77.111 does

 9   not change the fundamental prohibitory nature of the laws at issue here.” ECF No.

10   23 at 8. To support their preferred interpretation of Washington’s fireworks law as

11   criminal/prohibitory, Defendants note that the fireworks law prohibits the sale of

12   certain fireworks to the public and permits the use of fireworks only during limited

13   time periods, fireworks sold illegally are subject to seizure, and violation of the

14   fireworks law remains a misdemeanor. Id. at 4-8. According to Defendants, these

15   restrictive provisions conclusively establish that Washington’s fireworks law is “a

16   prohibitory law enforceable under Public Law 280 2 and RCW 37.12.010 and

17   .030.” Id. at 6-7.

18

19   2
           Defendants concede, however, that the State has retroceded some Public

20   Law 280 jurisdiction within the Yakama Reservation and cannot enforce these


         ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
         JUDGMENT ~ 13
 1         However, Defendants conveniently ignore the less-restrictive and more

 2   regulatory aspects of Washington’s fireworks laws. For example, the fireworks

 3   law does not broadly prohibit the sale of fireworks except in narrow circumstances,

 4   as it did before the 1995 amendments. Instead, the fireworks law generally permits

 5   the sale of fireworks, subject to regulation, while only narrowly prohibiting the

 6   sale of a few specific types of fireworks to the public. See RCW 70.77.401

 7   (prohibiting the sale of “sky rockets, or missile-type rockets, firecrackers, salutes,

 8   or chasers”). Moreover, the 1995 amendments established civil licensing and

 9   revenue generating provisions, demonstrating a state policy to advance “the safe

10   and responsible use of legal fireworks.” See RCW 70.77.343(2). While the

11   Legislature did not remove criminal penalties from the fireworks statute, a 1994

12   amendment codified a new policy that “inclusion in [Chapter 70.77] of criminal

13   penalties does not preclude enforcement of this chapter through civil means.” See

14   RCW 70.77.548. When viewing the more restrictive provisions cited by

15   Defendants alongside these less restrictive aspects of Washington’s fireworks law,

16   what emerges is a comprehensive regulatory scheme designed to permit the use of

17   fireworks subject to regulation.

18

19   laws there, but contends the State has not retroceded criminal jurisdiction over off-

20   reservation trust allotments. ECF No. 23 at 9.



        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 14
 1         Finally, contrary to Defendants’ contentions, the Ninth Circuit’s treatment of

 2   state fireworks laws and their application to Indian Country in United States v.

 3   Marcyes, 557 F.2d 1361 (9th Cir. 1977) does not support the conclusion that

 4   Washington’s current fireworks laws are criminal/prohibitory rather than

 5   civil/regulatory. In finding Washington’s fireworks law to be criminal/prohibitory,

 6   the court in Marcyes noted the State’s “intent [wa]s to prohibit the general

 7   possession and/or sale of dangerous fireworks” because the purpose of the statute

 8   was not to generate income by requiring licenses but rather to prohibit the general

 9   use of fireworks “in a legitimate effort to promote the safety and health of all

10   citizens.” 557 F.2d at 1364. However, as Defendants acknowledge, the Marcyes

11   decision predates the 1995 amendment to Washington’s fireworks laws, which

12   conclusively declared the sale and use of fireworks a legal activity; thus,

13   Washington’s current regulatory framework governing fireworks is fundamentally

14   different than the fireworks laws at issue in Marcyes. For this reason, the analysis

15   and holding in Marcyes has little bearing on this case.

16         Instead, the Court finds the Ninth Circuit’s holding in Confederated Tribes

17   of Colville Reservation v. State of Washington, 938 F.2d 146 (9th Cir. 1991) to be

18   instructive. In Colville Reservation, the Ninth Circuit distinguished Marcyes and

19   found speeding was decriminalized in Washington, making it regulatory and not

20   subject to enforcement by the state on roads within the reservation. 938 F.2d at


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 15
 1   149. Similar to Colville Reservation, this Court determines that Washington

 2   explicitly declared that its fireworks laws are only regulatory, not prohibitory.

 3   While the law may carry some criminal sanctions, this does not necessarily convert

 4   a regulatory law into a criminal law within the meaning of Public Law 280. See

 5   Cabazon, 480 U.S. at 211.

 6         In short, considering the intent of Washington’s fireworks laws and

 7   Washington’s public policy, the Court finds that the fireworks laws are

 8   civil/regulatory in nature; therefore, the fireworks laws are unenforceable against

 9   tribal members in Indian Country. For this reason, the Court holds that Defendants

10   may not enforce Washington’s fireworks laws against Yakama Members on the

11   Yakama Reservation and Yakama Trust Allotments through its criminal Public

12   Law 280 jurisdiction.

13         3. Washington’s Inherent Authority to Regulate Fireworks

14         Alternatively, assuming Washington’s fireworks laws are civil/regulatory,

15   Defendants argue that the State may nonetheless “regulate the sale of fireworks

16   under its inherent authority” to regulate certain on-reservation activities of tribal

17   members. ECF No. 23 at 9-10. According to Defendants, “[r]egardless of whether

18   Public Law 280 applies, when ‘state interests outside the reservation are

19   implicated, States may regulate the activities even of tribe members on tribal

20   land.’” ECF No. 23 (quoting Nevada v. Hicks, 533 U.S. 353, 362 (2001)).


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 16
 1   Defendants assert that the sale of illegal fireworks, such as those sold to non-

 2   Indians from Yakama Trust Allotments, have a significant public safety impact

 3   outside Indian Country; therefore, the state’s interest in public safety justifies the

 4   imposition of Washington’s fireworks laws against Yakama Members on off-

 5   reservation trust allotments. Id. at 11-13.

 6         The Court finds Defendants’ “inherent authority” argument unconvincing.

 7   True, in certain “‘exceptional circumstances’” a state may assert jurisdiction over

 8   the on-reservation activities of tribal members absent express congressional

 9   permission. Cabazon, 480 U.S. at 215 (quoting New Mexico v. Mescalero Apache

10   Tribe, 462 U.S. 324, 331-32 (1993)). However, in determining whether state

11   jurisdiction is justified in a particular case, the Court must weigh the state’s

12   interests in enforcing the law against “traditional notions of Indian sovereignty and

13   the congressional goal of Indian self-government, including its ‘overriding goal’ of

14   encouraging tribal self-sufficiency and economic development.” Id. at 216

15   (quoting Mescalero, 334-35).

16         Here, Defendants fail to establish such exceptional circumstances justifying

17   the imposition of state jurisdiction. While Defendants’ interests—preventing the

18   sale and use of illegal fireworks—are important, Plaintiff’s regulations governing

19   the use and sale of fireworks provide adequate safeguards against such

20   contingencies. Accordingly, Defendants’ interests are not as compelling as they


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 17
 1   might be if the sale of fireworks on the Yakama Reservation and Yakama Trust

 2   Allotments were left entirely unregulated. Additionally, the sale of fireworks on

 3   the Yakama Reservation and Yakama Trust Allotments presumably generates

 4   revenue and creates jobs, which furthers the congressional goal of Indian self-

 5   government and economic self-sufficiency. Therefore, the Court concludes that

 6   Defendants’ interests here do not justify the imposition of state civil/regulatory

 7   laws absent an express congressional grant of authority.

 8         In short, Defendants have raised no genuine issue of material fact and

 9   Plaintiff is entitled to judgment as a matter of law. Accordingly, Plaintiff’s Motion

10   for Summary Judgment (ECF No. 21) is granted.

11      B. Declaratory Judgment and Injunction

12         Under the Declaratory Judgment Act, this Court has authority to “declare the

13   rights and other legal relations of any interested party seeking such declaration.”

14   28 U.S.C. § 2201(a); Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220, 1222 (9th

15   Cir. 1998). In order to fall within the Declaratory Judgment Act, a plaintiff must

16   raise “a case of actual controversy within [the court’s] jurisdiction.” 28 U.S.C. §

17   2201(a). “The controversy must be definite and concrete, touch the legal relations

18   of parties having adverse legal interests. It must be a real and substantial

19   controversy admitting of specific relief through a decree of a conclusive character,

20   as distinguished from an opinion advising what the law would be upon a


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 18
 1   hypothetical state of facts.” Aetna Life Ins. Co. of Hartford, Conn. v. Haworth,

 2   300 U.S. 227, 240-41 (1937) (citations omitted).

 3         Here, Plaintiff seeks a declaratory judgment under 28 U.S.C. § 2201

 4   declaring that:

 5         (1) Washington’s Fireworks Regulations, as set forth in RCW 70.11 et
               seq., are properly understood as “regulatory only, and not
 6             prohibitory”;

 7         (2) Defendants do not have civil regulatory jurisdiction over enrolled
               Yakama Members selling fireworks in Indian Country, including
 8             Yakama trust allotments;

 9         (3) Defendants violated the Yakama Nation’s inherent sovereign and
               Treaty-reserved rights by threatening to unlawfully exercise civil
10             regulatory jurisdiction over enrolled Yakama Members in Indian
               Country.
11

12   ECF No. 21 at 9-10. Based on the Court’s ruling above on the enforceability of

13   Washington’s fireworks laws in Indian Country, the Court grants Plaintiff’s request

14   for a declaratory judgment but declines to include provision (3) in the Court’s

15   declaration. While Defendants threatened to arrest Yakama Members and seize

16   their personal property in violation of the Yakama Nation’s inherent sovereignty

17   and Treaty-reserved rights and jurisdiction, Defendants never effectuated that

18   threat. This Court issued a TRO preventing Defendants from doing so. As such,

19   the statement contained in provision (3) is inaccurate.

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 19
 1         Additionally, Plaintiff seeks a preliminary and permanent injunction

 2   pursuant to 28 U.S.C. § 2202 enjoining Defendants from exercising civil

 3   regulatory jurisdiction over enrolled Yakama Members selling fireworks in Indian

 4   Country on Yakama Trust Allotments. Id. at 10. “The standard for a preliminary

 5   injunction is essentially the same as for a permanent injunction with the exception

 6   that the plaintiff must show a likelihood of success on the merits rather than actual

 7   success.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546 n.12 (1987).

 8   To obtain a permanent or final injunction, a plaintiff must demonstrate: “(1) actual

 9   success on the merits; (2) that it has suffered an irreparable injury; (3) that

10   remedies available at law are inadequate; (4) that the balance of hardships justify a

11   remedy in equity; and (5) that the public interest would not be disserved by a

12   permanent injunction.” Indep. Training & Apprenticeship Program v. California

13   Dep’t of Indus. Relations, 730 F.3d 1024, 1032 (9th Cir. 2013). Plaintiff must

14   satisfy each element for injunctive relief.

15         At this time, the Court declines to grant Plaintiff’s request for injunctive

16   relief. Pursuant to 28 U.S.C. § 2202, the Court finds that supplemental relief,

17   including injunctive relief, is not necessary to give effect to this Court’s

18   declaratory judgment, an adequate remedy at law. If further relief becomes

19   necessary by future events, however, both the inherent power of the Court to give

20


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 20
 1   effect to its own judgment and the Declaratory Judgment Act would empower this

 2   Court to grant supplemental relief.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Motion for Summary Judgment (ECF No. 21) is GRANTED.

 5         2. A declaratory judgment shall be entered, in favor of Plaintiff against each

 6            Defendant, declaring that:

 7                a. Washington’s Fireworks Regulations, as set forth in RCW 70.11 et
                     seq., are properly understood as “regulatory only, and not
 8                   prohibitory”; and

 9                b. Defendants do not have civil regulatory jurisdiction over enrolled
                     Yakama Members selling fireworks in Indian Country, including
10                   Yakama trust allotments.

11         3. Plaintiff’s request for a preliminary and permanent injunction is

12            DENIED.

13         4. Defendants’ request for Summary Judgment (ECF No. 23 at 13-14) is

14            DENIED.

15         5. All pending deadlines, hearings and trial are vacated as moot.

16         The District Court Executive is directed to enter this Order, enter Judgment

17   accordingly, furnish copies to counsel, and close this case.

18         DATED April 24, 2019.

19

20                                   THOMAS O. RICE
                              Chief United States District Judge

        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ~ 21
